IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


FREDDY TORRES,                           : No. 22 EM 2015
                                         :
                     Petitioner          :
                                         :
                                         :
              v.                         :
                                         :
                                         :
THE COURT OF COMMON PLEAS OF             :
PHILADELPHIA COUNTY,                     :
                                         :
                     Respondent          :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of May, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is GRANTED, IN PART, to the extent it seeks mandamus relief. The Court of

Common Pleas of Philadelphia County is DIRECTED to dispose of the pending habeas

corpus petition within 90 days.